Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6-20 of U.S. Patent No. 11385907. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed substantially the same subject matter involving implementing a feature in a message application by an operation having complexity level, wherein the operation is selected in response to determining that a configuration rule is satisfied by a property of a client device.
Instant Application
Patent
1. A method comprising: providing, to a client device, a messaging application comprising a feature, the feature being implemented by one or more operations having a plurality of alternative complexity levels, the feature comprising a map-based graphical user interface, a first set of operations of a first complexity level of the plurality of alternative complexity levels corresponding to avatar representations of users on the map-based graphical user interface, and a second set of operations of a second complexity level of the plurality of alternative complexity levels corresponding to textual representations of the users on the map-based graphical user interface; accessing, by one or more processors, a first configuration rule of a plurality of configuration rules that associates a first device property rule with the feature of the messaging application; determining, by the one or more processors, that the first configuration rule is satisfied by a first property of the client device; and in response to determining that the first configuration rule is satisfied by the first property of the client device, causing, by the one or more processors, the feature to be implemented on the client device by the first set of operations of the first complexity level.
2. The method of claim 1, wherein the first complexity level represents a first amount of device resources consumed by the first set of the one or more operations that implement the feature, and wherein the second complexity level of the plurality of alternative complexity levels represents a second amount of device resources consumed by the second set of the one or more operations that implement the feature.
1. A method comprising: providing a messaging application comprising a feature to a client device, the feature being implemented by one or more operations having a plurality of alternative complexity levels, wherein a first complexity level of the plurality of alternative complexity levels represents a first amount of device resources consumed by a first set of the one or more operations that implement the feature, and wherein a second complexity level of the plurality of alternative complexity levels represents a second amount of device resources consumed by a second set of the one or more operations that implement the feature; accessing, by one or more processors, a first configuration rule of a plurality of configuration rules that associates a first device property rule with the feature of the messaging application, the first device property rule comprising a location of a device rule; determining, by the one or more processors, that the first configuration rule is satisfied by a first property of the client device in response to detecting that a current location of the client device corresponds to the location of the device rule, the first configuration rule being satisfied by the first property of the client device in response to determining that a benchmark performance metric associated with the client device corresponds to a specified benchmark performance metric associated with the first configuration rule; and in response to determining that the first configuration rule is satisfied by the first property of the client device, causing, by the one or more processors, the feature to be implemented on the client device by the first set of the one or more operations having the first complexity level that consume a greater amount of device resources than the second set of the one or more operations having the second complexity level.
17. The method of claim 1, wherein the feature comprises a map-based graphical user interface, wherein the first set of operations having the first complexity level corresponds to avatar representations of users on the map-based graphical user interface, and wherein the second set of operations having the second complexity level corresponds to textual representations of the users on the map-based graphical user interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187